            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )     Case No. CR-18-262-SM-1
                                           )
CLARENCE MADISON TYLER,                    )
                                           )
      Defendant.                           )


                                   ORDER
      Before the Court is the United States’ motion in limine seeking to

exclude evidence of Defendant’s alleged injuries sustained during the

interaction with VA Police Sergeant Mathew Vroenen. Doc. 15. Defendant

argues the evidence is “relevant to show who assaulted whom.” Doc. 24, at 2.

It is the defense’s position that [Defendant] did nothing wrong and was

assaulted by the V.A. Police while questioning them on why they were

assaulting a fellow veteran who was strapped to a gurney screaming for help.”

Id. at 2.


      In support of its motion, the United States cites United States v.

Thompson, 393 F. App’x 852, 856 (3d Cir. 2010). There, the court affirmed the

district court’s grant of the government’s motion in limine precluding evidence,

lines of questioning, or argument concerning alleged use of force and brutality
during Defendant’s arrest. Id.      The Third Circuit concluded Defendant did

“not show[] how evidence of the amount of force used to apprehend him and

place him in custody is relevant to the question of whether he was guilty of the

charges of armed bank robbery and using and/or carrying a firearm during a

crime of violence.” Id.


      Similarly, in the Government’s second relied-upon case, United States v.

Jones, 479 F. App’x 874, 878 (11th Cir. 2012), the Eleventh Circuit affirmed

the grant of the government’s motion in limine to exclude evidence of

Defendant’s mug shot and bond hearing videotape. Defendant argued these

were relevant to his defense that officers assaulted him and gave false

testimony about his possession of a firearm. Id. at 878-7-88. The photograph

and video established no time or source of his injuries.       Id. at 878.   And

Defendant presented no evidence at trial to support Defendant’s attempt to

ascribe the injuries. Id. at 877.


      Here, Defendant avers he will seek to raise the affirmative defense of self

defense or defense of another. Doc. 24, at 2. No such defense was at issue in

Thompson or Jones.        Should Defendant raise credible evidence of the

affirmative defense of self defense or defense of another, the Court will allow

evidence pertaining to those injuries or defense wounds Defendant may have

allegedly sustained while aiding a fellow veteran in the elevator. Defendant


                                        2
has not shown how evidence of the amount of force used after Defendant was

no longer in the elevator and was arrested is relevant to the question of

whether he is guilty of the charged offense. He must demonstrate that any

alleged purported officer brutality in arresting him had a “tendency to make

the existence of any fact that is of consequence to the determination” of his

assault trial “more or less probable. . . .” Fed. R. Evid. 401. Defendant makes

no articulation of how evidence of such alleged brutality would be probative of

bias on the part of the officers who may testify at trial.


      With respect to admissibility of reputation or character evidence of the

VA police department, Defendant filed no objection to the United States’

request that Defendant must proffer to the court, outside the presence of the

jury, sufficient facts before the court will allow reputation evidence.




                                        3
